     Case 2:20-cv-05076-JAK-SP Document 45 Filed 03/08/21 Page 1 of 2 Page ID #:504



1

2

3

4

5

6

7

8                          UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
     KEITH TENNISON, an Individual, on )      CASE NO.: 2:20-cv-05076-JAK (SP)
11   behalf of himself and all others
     similarly situated                )
12                                     )
                                       )      ORDER RE JOINT STIPULATION TO
13                      Plaintiffs,           REMAND CASE TO STATE COURT
                                       )      FOR THE COUNTY OF LOS
14                 v.                  )      ANGELES (DKT. 44)
                                       )
15   HUB GROUP TRUCKING, INC.;
     ESTENSON LOGISTICS, LLC and       )      JS-6
16   DOES 1 through 100, Inclusive     )
17
                                       )
                                       )
18                      Defendants.    )
     _______________________________ )
19

20

21

22

23

24

25

26

27

28
     Case 2:20-cv-05076-JAK-SP Document 45 Filed 03/08/21 Page 2 of 2 Page ID #:505



1          Based on a review of the Joint Stipulation to Remand to State Court for the
2    County of Los Angeles (the “Stipulation” (Dkt. 44)), sufficient good cause has been
3    shown for the requested relief. Therefore, the Stipulation is APPROVED, and this case
4    is REMANDED to the Los Angeles Superior Court, County of Los Angeles, case
5    number 20STCV16259, for all further proceedings. The Parties shall bear their
6    respective attorney’s fees and costs related to the remand of this action.
7

8          IT IS SO ORDERED.
9

10          March 8, 2021
     Dated: _________________                      _________________________________
                                                   John A. Kronstadt
11
                                                   United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
